On reargument, judgment reversed on the law, with costs, and judgment directed for the plaintiff for nine dollars and thirty cents, with costs to the defendant. Appeal from order denying motion for a new trial dismissed as academic. Memorandum: It now appearing that the applicant made a written statement of good health in her application to the defendant, we conclude that this case is not distinguishable from the case of Fortunato v. Metropolitan Life Ins. Co. (248 App. Div. 680, affg. 160 Misc. 918), and, therefore, reverse the judgment on the authority of that case. All concur. (The judgment is for plaintiff in an action under two life insurance policies. One order denies a motion for a new trial. The other order denies defendant’s motion for a directed verdict in favor of plaintiff for nine dollars and thirty cents.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ. [See 251 App. Div. 875; ante, p. 718.]